Citation Nr: 0912216	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-18 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether the decision to reduce the Veteran's compensation 
payments after December 1, 2003 due to incarceration was 
correct.

2.  Entitlement to a disability evaluation greater than 60 
percent for residuals of prostate cancer.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and November 2003 
decisions of the Department of Veterans Affairs Regional 
Office in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's VA Form 9 substantive appeal, submitted in May 
2004, included a request for a Travel Board hearing at the 
Veteran's RO.  This request has been neither fulfilled nor 
withdrawn, and as indeed been repeated in subsequent 
statements by the Veteran.

The Board is aware that the Veteran is serving a life 
sentence in prison.  It is important for the Veteran to 
understand that, while the Board will schedule the hearing 
pursuant to his request, as is mandated by law, the Board can 
not ensure that the Veteran attends his scheduled hearing 
(this is his responsibility) and can not delay the 
adjudication of his case indefinitely. 

The Veteran may submit a written statement to the Board for 
review if he is indeed unable to attend the hearing scheduled 
for him.  A written statement would be carefully reviewed by 
the undersigned and be made part of the record, similar to a 
hearing transcript. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing at the Houston RO before the 
Board, as requested, in the order that the 
request was received

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




